Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10, 13, 14, 17-19, 21, 25, 30, 31, 35-39, 44, 46-49 and 53-58 are pending and under consideration. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
SEQ ID NO: 189 on p. 98 is not the same as SEQ ID NO: 189 in the sequence listing.  SEQ ID NO: 189 in the sequence listing has an N-terminal Glu (E) while the SEQ ID NO: 189 on p. 98 has an N-terminal Asp (D). In addition, SEQ ID NO: 189 in the sequence listing is 219 amino acid in length, but SEQ ID NO: 189 on p. 98 is 218 amino acids in length. 
 Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrases "e.g., clear cell RCC" and “e.g., endometrioid ovarian cancer” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS).
Sazinsky teaches an anti-ICOS antibody that comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 188 (37A10S713 human IgG1 heavy chain) and a light chain comprising the amino acid sequence of SEQ ID NO: 189 (37A10S713 human IgG1 light chain) (pages 54-55 Table of Sequences and claim 8). SEQ ID NO: 188 (447 amino acids in length) comprises the SEQ ID NO: 216 (446 amino acids in length) of the instant claims:

    PNG
    media_image1.png
    557
    573
    media_image1.png
    Greyscale

SEQ ID NO: 189 (37A10S713 human IgG1 heavy chain, 218 amino acids in length) is 99.6% identical to SEQ ID NO: 189 (219 amino acids in length) of the instant claims:

    PNG
    media_image2.png
    322
    570
    media_image2.png
    Greyscale

Although the anti-ICOS antibody 37A10S713 taught by Sazinsky has one amino acid difference at the N term of light chain variable region based on the SEQ ID NO: 189 in the sequence listing of the instant application, SEQ ID NO: 189 for the light chain 37A10S713 is also missing the N-terminal Glu as taught in the table on p. 98 of the instant specification. Thus, the claimed SEQ ID NO: 189 comprises a light chain with and without an N-terminal Glu.

Claim(s) 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02904226 (https://clinicaltrials.gov/ct2/show/NCT02904226; Publication Date: 2016-09-13, IDS), as evidenced by Harvey (Harvey et al., Pub NO.: US 2019/0367613 A1, Publication Date: 2019-12-05, IDS).
NCT02904226 teaches JTX-2011, an agonist monoclonal antibody, which specifically binds to the Inducible CO-Stimulator of T cells (ICOS) to generate an anti-tumor immune response (Detailed Description).
As evidenced by Harvey (table 3, page 32), JTX-2011 has identical heavy chain and light chain to SEQ ID NOs: 216 and 189 (in the table on p.98) of the instant claims, respectively. Alignments shown below:

    PNG
    media_image3.png
    445
    457
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    244
    456
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS).
Regarding claims 1-8, 25, 35, 36-38, Sazinsky teaches an anti-ICOS antibody that comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 188 (37A10S713 human IgG1 heavy chain) and a light chain comprising the amino acid sequence of SEQ ID NO: 189 (37A10S713 human IgG1 light chain) (pages 54-55 Table of Sequences and claim 8). SEQ ID NO: 188 comprises an HCDR1 comprising the amino acid sequence of SEQ ID NO: 62; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 63; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 64 of the instant claims. SEQ ID NO: 189 comprises an LCDR1 comprising the amino acid sequence of SEQ ID NO: 65; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 66; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 67 of the instant claims. Alignments shown below:

    PNG
    media_image5.png
    199
    574
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    197
    570
    media_image6.png
    Greyscale

Sazinsky teaches an anti-ICOS antibody comprises an HCDR1 comprising the amino acid sequence of SEQ ID NO: 62; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 63; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 64; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 65; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 66; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 67 (claim 1, i). SEQ ID NOs: 62-67 (shown below, Sazinsky page 51) are identical to SEQ ID NOs: 62-67 (page 42 in Pub. No.: US 2020/0024351 A1) of the instant claim 1. 

    PNG
    media_image7.png
    249
    561
    media_image7.png
    Greyscale

Sazinsky teaches that the antibody can be used to treat various cancers, including NSCLC, renal cell carcinoma, gastric cancer, bladder cancer, diffuse large B-cell lymphoma (DLBCL), Hodgkin’s lymphoma, ovarian cancer, head & neck Squamous cell cancer (HNSCC), and triple negative breast cancer (TNBC) ([0091-0094]).
Sazinsky teaches that in some embodiments, anti-ICOS antibodies may be administered in an amount in the range of about 0.5 mg/kg body weight to about 20 mg/kg body weight per dose,  anti-ICOS antibodies may be administered in an amount in the range of about 0.05 mg/kg body weight to about 20 mg/kg body weight per dose, or in an amount in the range of about 100 μg/kg (0.1 mg/kg) body weight to about 10 mg/kg body weight per dose. See [0441], [0444],  [0447],  and [0448] and 

Sazinsky teaches that the therapeutically effective amount is typically dependent on the weight of the subject being treated, his or her physical or health condition, the extensiveness of the condition to be treated, or the age of the subject being treated ([0441]).
Sazinsky teaches that an effective dose of an anti-ICOS antibody is administered to the subject once every three weeks, or once every month, or once every two months ([440]).
Sazinsky does not explicitly teaches administering a dose of 0.3 mg/kg or 0.1 mg/kg of an anti-ICOS antibody, or a dose is administered once every three weeks, every four weeks or every six weeks. It is noted that optimum suitable ranges/regimens may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Regarding claims 39 and 44, Sazinsky teaches that administration of the antibody to a mammal results in an increase in T effector (Teff) cells or activation of Teff cells in the mammal ([0071]). In some embodiments, administration of the antibody to a mammal results in a decrease in T regulatory (Treg) cells in the mammal ([0071]). Sazinsky further teaches that an anti-ICOS antibody (37A10S713) caused a dose-dependent reduction of Treg cells (Fig. 22B and Example 8).
Regarding claim 46, Sazinsky teaches that the mammal is a human ([0083]).
Regarding claims 47-49, 53, and 54, Sazinsky teaches the additional therapeutic agents can be anti-PD-1 antibody, or anti-PD-L1 antibody, or anti-CTLA4 antibody (e.g. ipilimumab) ([0084], [0086]).
Sazinsky teaches that anti-ICOS antibodies, including 37A10S713, show antitumor activity when administered alone or in combination with anti-PD-1 antibody in a mouse fibrosarcoma model. Notably, combination with anti-PD-1 antibody and 37A10 resulted in 9/10 mice tumor free (Example 6, Fig. 18).
Sazinsky teaches that additional therapeutic agent is administered concurrently or sequentially with the anti-ICOS antibody ([0084]).
Regarding claim 56, Sazinsky teaches that additional therapeutic agent is a cancer vaccine. In some such embodiments, the cancer vaccine is developed using a neoantigen, a DNA vaccine, an engineered virus comprising a cancer antigen or an engineered tumor cell ([0085]).
Sazinsky teaches that treatment with 37A10SS713 significantly increases NKp46 ligand levels on Treg cells and also activates NK cells, leading to selective Treg depletion ([0568], Example 12).

Regarding claims 30 and 31, Sazinsky teaches an anti-ICOS antibody 37A10S713 that comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 60 (37A10S713 heavy chain variable region) and a light chain comprising the amino acid sequence of SEQ ID NO: 61 (37A10S713 light chain variable region) (page 51, Table of Sequences and claim 3 vi). SEQ ID NO: 60 and SEQ ID NO: 61 are identical to SEQ ID NO: 60 and SEQ ID NO: 61 of the instant claims, respectively. Alignments shown below:

    PNG
    media_image8.png
    198
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    197
    569
    media_image9.png
    Greyscale

Regarding claims 35 and 36, Sazinsky teaches an anti-ICOS antibody 37A10S713 that comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 188 (37A10S713 human IgG1 heavy chain) and a light chain comprising the amino acid sequence of SEQ ID NO: 189 (37A10S713 light chain) (pages 54-55, Table of Sequences and claim 8). SEQ ID NO: 188 (447 amino acids) comprises SEQ ID NO: 188 (446 amino acids) of the instant claims:


    PNG
    media_image1.png
    557
    573
    media_image1.png
    Greyscale


SEQ ID NO: 189 (37A10S713 human IgG1 heavy chain, 218 amino acids in length) is 99.6% identical to SEQ ID NO: 189 (219 amino acids in length) of the instant claims, as set forth above.
Regarding claims 37 and 38, similarly, SEQ ID NO: 188 (447 amino acids in length) comprises the SEQ ID NO: 216 (446 amino acids in length) of the instant claims:

    PNG
    media_image1.png
    557
    573
    media_image1.png
    Greyscale

Although the anti-ICOS antibody 37A10S713 taught by Sazinsky has one amino acid difference at the N term of light chain variable region based on the SEQ ID NO: 189 in the sequence listing of the instant application, SEQ ID NO: 189 for the light chain 37A10S713 is also missing the N-terminal Glu as taught in the table on p. 97 of the instant specification. Thus, the claimed SEQ ID NO: 189 comprises a light chain with and without an N-terminal Glu. 

Claims 10, 13, 14, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of Reeves (Reeves et al., US 2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sazinsky teaches as set forth above. However, Sazinsky does not teach selecting subject for treatment with anti-ICOS antibody before administering the antibody.
Regarding claims 10 and 12, Reeves teaches that ICOS is expressed in various human tumor subtypes ([0698], Table 11).
Reeves teaches that intratumor expression of ICOS can predict response to anti-ICOS antibody (Example 14). The anti-ICOS antibody efficacy was observed in mouse models with high expression of ICOS. Lack of response in the 4T1 model was due to lower ICOS expression (Table 8).
Reeves teaches genes correlating with ICOS expression (Example 11) and identify a multigene signature to quantify the degree of ICOS expression in tumors ([0648]).
Reeves teaches 39 genes that can be used individually or in combination to predict the expression of ICOS (Example 11). These 39 genes include CCR5, CD2, CD96, CTLA4, CXCR6, FOXP3, ICOS, ITK, P2RY10, SIRPG and TIGIT (Table 6).
Reeves teach that the list of mRNAs in Table 6 may be used to form a panel of mRNAs for determining the expression level of ICOS, e.g. to create a more robust assay than an assay that detects ICOS alone. In some embodiments, a panel is formed from the set of mRNAs: CCR5, CD2, CD96, CTLA4, CXCR6, FOXP3, ICOS, ITK, P2RY10, SIRPG, and TIGIT ([0651], claims 1, 2, 4, 11).
Regarding claim 14, Reeves teach that the detection method comprises at least one method selected from amplification and hybridization ([0021], claim 12).
Regarding claim 17, Reeves teaches that the sample is a cancer sample ([0023]).
Regarding claim 18, Reeves teaches a method of selecting a patient for treatment with a therapeutic anti-ICOS antibody, comprising contacting T cells form the subject with a test anti-ICOS antibody and determining whether NKp46 ligand is induced on the T cells. If NKp46-L is induced on the T cells, the patient is selected for treatment with the therapeutic anti-ICO antibody ([0025]).
Regarding claims 19 and 21, Reeves teaches a method of determining ICOS protein expression level using an immunohistochemistry (IHC) assay (Example 2).
Reeves teaches anti-ICOS antibodies 2M13, 2M19, 2M24 are generated and were used to detect ICOS protein using IHC assay (Example 15, Figs 31 and 32, [0684]).
Reeves teaches: 2M13 comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 192 and a light chain comprising the amino acid sequence of SEQ ID NO: 193; 2M19 comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 200 and a light chain comprising the amino acid sequence of SEQ ID NO: 201; 2M24 comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 208 and a light chain comprising the amino acid sequence of SEQ ID NO: 209. As shown below, 2M13 is a specie of claim 21 (i); 2M19 is a specie of claim 21 (ii); 2M24 is a specie of claim 21 (iii).
SEQ ID NOs: 194-195-196 alignment:

    PNG
    media_image10.png
    195
    570
    media_image10.png
    Greyscale

SEQ ID NOs: 197-198-199 alignment:

    PNG
    media_image11.png
    195
    568
    media_image11.png
    Greyscale

SEQ ID NOs: 202-203-204 alignment:

    PNG
    media_image12.png
    196
    568
    media_image12.png
    Greyscale

SEQ ID NOs: 205-206-207 alignment:

    PNG
    media_image13.png
    195
    567
    media_image13.png
    Greyscale

SEQ ID NOs: 210-211-212 alignment:

    PNG
    media_image14.png
    194
    569
    media_image14.png
    Greyscale

SEQ ID NOs: 213-214-215 alignment:

    PNG
    media_image15.png
    195
    569
    media_image15.png
    Greyscale

	It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of Sazinsky and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, e.g. 37A10S713, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No.10,023,635
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,023,635 B2 (Appl. No. 15/076,867, thereafter Pat. 635, IDS), in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20). 
It’s noted that Pat. 635 and Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20) have the same disclosure. Thus the sequence alignments set forth above can be applied here.
Regarding claims 1, 5, 25, 30, 31, 35-38, 46-49 and 55-58, the claims of Pat. 635 teach an anti-ICOS antibody comprises an HCDR1 comprising the amino acid sequence of SEQ ID NO: 62; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 63; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 64; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 65; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 66; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 67 (claim 1, i)
The claims of Pat. 635 teach a method of treating cancer in a mammal comprising administrating an effective amount of the anti-ICOS antibody (claims 15, 22, 37, and 47).
The claims of Pat. 635 teach wherein the cancer is selected from melanoma, NSCLC, RCC, gastric cancer, bladder cancer, diffuse large B-cell lymphoma, Hodgkin’s lymphoma, ovarian cancer, head & neck squamous cell cancer and TNBC (claims 16, 25).
The claims of Pat. 635 teach an isolated antibody comprising a heavy chain and a light chain, wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 188 and the light chain comprises the amino acid SEQ ID NO: 189 (claim 8).
The claims of Pat. 635 teach an isolated antibody comprising a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VH comprises the amino acid sequence of SEQ ID NO: 60 and the VL comprises the amino acid SEQ ID NO: 61 (claim 39).
The claims of Pat. 635 teach that the human is administered at least one additional therapeutic agent concurrently or sequentially with the anti-ICOS antibody (claim 26).
The claims of Pat. 635 teach that the additional therapeutic agent is selected from an anti-PD-1 antibody and an anti-PD-L1 antibody (claim 27).
The claims of Pat. 635 teach that the additional therapeutic agent is a cancer vaccine (claim 28). The cancer vaccine is selected from a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine, and a cancer vaccine developed using neoantigens (claim 29).
The claims of Pat. 635 do not explicitly teaches administering a dose of 0.3 mg/kg or 0.1 mg/kg of an anti-ICOS antibody, or a dose is administered once every three weeks, every four weeks or every six weeks.
Sazinsky teaches that in some embodiments, anti-ICOS antibodies may be administered in an amount in the range of about 0.5 mg/kg body weight to about 20 mg/kg body weight per dose,  anti-ICOS antibodies may be administered in an amount in the range of about 0.05 mg/kg body weight to about 20 mg/kg body weight per dose, or in an amount in the range of about 100 μg/kg (0.1 mg/kg) body weight to about 10 mg/kg body weight per dose. See [0441], [0444],  [0447],  and [0448] and 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘635 claims and Sazinsky and modify the doses of the anti-ICOS antibody in the ranges taught by Sazinsky to optimize the treatment dose.  

Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,023,635 B2 (Appl. No. 15/076,867, thereafter Pat. 635, IDS), in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS).
The claims of Pat. 635 and Sazinsky teach as set forth above. However, the claims of Pat. 635 and Sazinsky do not teach selecting subject for treatment with anti-ICOS antibody before administering the antibody.
Reeves teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Pat. 635, Sazinsky and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 

U.S. Patent No.11,292,840
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,292,840 B2 (Appl. No. 16/411,744, thereafter Pat. 840, IDS), in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS).
The claims of Pat. 840 teach:

    PNG
    media_image16.png
    798
    617
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    435
    316
    media_image17.png
    Greyscale

As set forth above, JTX-2011 has identical heavy chain and light chain to SEQ ID NOs: 216 and 189 (in the table on p.98) of the instant claims. In addition, as evidenced by Table 3 of the specification of Pat. 840, JTX-2011, an anti-ICOS antibody, which have a heavy chain comprising SEQ ID NO: 1, a light chain comprising SEQ ID NO: 2; a HV comprising SEQ ID NO:3, a LV comprising SEQ ID NO:4;  a HCDRs 1-3 comprising SEQ ID NOs: 5-7, a LCDRs 1-3 comprising SEQ ID NOs: 8-10. As shown below, JTX-2011 is a species of instant claim 1.

    PNG
    media_image18.png
    197
    569
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    197
    570
    media_image19.png
    Greyscale

The claims of Pat. 840 do not explicitly teaches administering a dose of 0.3 mg/kg or 0.1 mg/kg of an anti-ICOS antibody, or a dose is administered once every three weeks, every four weeks or every six weeks, or using additional therapeutic agent e.g. anti-PD-1 antibody, anti-PD-L1 antibody, or anti-CTLA4 antibody (ipilimumab or tremelimumab).
Sazinsky teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘840 claims and Sazinsky and modify the doses of the anti-ICOS antibody in the ranges taught by Sazinsky to optimize the treatment dose, and further use additional therapeutic agents such as anti-PD-1 antibody, or anti-PD-L1 antibody, or anti-CTLA4 antibody (e.g. ipilimumab)

Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,292,840 B2 (Appl. No. 16/411,744, thereafter Pat. 840, IDS), in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS).
The claims of Pat. 840 and Sazinsky teach as set forth above. However, the claims of Pat. 840 and Sazinsky do not teach selecting subject for treatment with anti-ICOS antibody before administering the antibody.
Reeves teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Pat. 840, Sazinsky and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 

U.S. Application No. 17/436,204
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, 10-13, 15-23, 25, 26, 28-30, and 32 of copending Application No. 17/436,204 (hereinafter Appl.204, US Pub. No. 2022/0135682 A1) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS).
The claims of Appl. 204 teach a method of treating cancer in a subject, comprising administering multiple doses of an anti-ICOS agonist antibody to the subject and administering multiple doses of an anti-CTLA4 antagonist antibody, wherein each dose of the anti-ICOS agonist antibody is administered in an amount such that the expected target engagement level of the anti-ICOS agonist antibody in the peripheral blood of the subject immediately prior to a subsequent administration of said anti-ICOS agonist antibody is less than about 70%, less than about 60%, less than about 50%, less than about 40%, less than about 30%, or less than about 20%. See claim 1.
The claims of Appl. 204 teach the method of claim 1, wherein the expected target engagement level of the anti-ICOS agonist antibody in the peripheral blood of the subject immediately prior to a subsequent administration of said anti-ICOS agonist antibody is greater than about 10%, greater than about 15%, or greater than about 20%. See claim 2.
The claims of Appl. 204 teach a method of treating cancer in a subject, comprising administering multiple doses of an anti-ICOS agonist antibody to the subject and administering multiple doses of an anti-CTLA4 antagonist antibody, wherein a dose of the anti-ICOS agonist antibody is administered once every six weeks and a dose of the CTLA4 antagonist antibody is administered once every six weeks. See claim 4.
The claims of Appl. 204 teach the method of any one of claims 4, wherein the first dose of the anti-ICOS agonist antibody is administered after the first dose of the anti-CTLA4 antagonist antibody. See claim 5
The claims of Appl. 204 teach the method of claim 5, wherein the first dose of the anti-ICOS agonist antibody is administered three weeks after the first dose of the anti-CTLA4 antagonist antibody. See claim 6.
The claims of Appl. 204 teach the method of any one of claim 4, wherein the method comprises administering four doses of the anti-CTLA4 antagonist antibody and wherein the method comprises administering at least one, at least two, at least three, at least four, or at least five doses of the anti-ICOS agonist antibody after the last dose of the anti-CTLA4 antagonist antibody has been administered. See claim 8.
The claims of Appl. 204 teach the method of any one of claims 4, wherein each dose of the anti-ICOS agonist antibody is 0.1 mg/kg or 0.03 mg. See claim 13.
The claims of Appl. 204 teach the method of any one of claims 4, wherein the anti- CTLA4 antagonist antibody is selected from ipilimumab, tremelimumab, AGEN1181 (Agenus), AGEN1884 (Agenus), AGEN2041 (Agenus), and IBI310 (Innovent Biologics). See claim 15. The method of claim 15, wherein the anti-CTLA4 antagonist antibody is ipilimumab. See claim 16.
The claims of Appl. 204 teach the method of any one of claim4, wherein administration of the first dose of the anti-CTLA4 antagonist antibody results in the emergence or increase of an ICOShi T-cell population in the peripheral blood of the subject prior to the administration of said anti-ICOS agonist antibody. See claim 18.
The claims of Appl. 204 teach the method of any one of claim 4, wherein the anti- ICOS agonist antibody is selected from vopratelimab, GSK-3359069 (GSK), KY1044 (Kymab), KY1055 (Kymab), and BMS-986226 (Bristol-Myers Squibb). See claim 19. As evidenced by paragraph [0175] of the specification of Appl. 204, vopratelimab is JTX-2011.
The claims of Appl. 204 teach the method of any one of claims 4, wherein the anti- ICOS agonist antibody comprises an HCDR1 comprising the amino acid sequence of SEQ ID NO: 9; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 10; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 11; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 12; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 13; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 14. See claim 20.
The claims of Appl. 204 teach The method of claim 20, wherein the anti-ICOS agonist antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VH is at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100% identical to the amino acid sequence of SEQ ID NO: 7 and the VL is at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100% identical to the amino acid sequence of SEQ ID NO: 8. See claim 21.
The claims of Appl. 204 teach the method of any one of claims 4, wherein the anti- ICOS agonist antibody comprises a VH comprising the amino acid sequence of SEQ ID NO: 7 and comprises a VL comprising the amino acid sequence of SEQ ID NO: 8. See claim 22.
The claims of Appl. 204 teach the method of any one of claims 4, wherein the anti- ICOS agonist antibody comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 15 or SEO ID NO: 17 and a light chain comprising the amino acid sequence of SEQ ID NO: 16. See claim 23.
The claims of Appl. 204 teach The method of any one of claim 4, wherein the subject has a cancer selected from melanoma, lung cancer, non-small cell lung cancer (NSCLC), small cell lung cancer (SCLC), urethral cancer, renal cell carcinoma (RCC) (e.g., clear cell RCC), gastric cancer, bladder cancer, endometrial cancer, MSI-H cancer of any organ, diffuse large B-cell lymphoma (DLBCL), Hodgkin's lymphoma, ovarian cancer (e.g., endometrioid ovarian cancer), head & neck squamous cell cancer (HNSCC), acute myeloid leukemia (AML), rectal cancer, refractory testicular cancer, small bowel cancer, metastatic cutaneous squamous cell cancer, cervical cancer, MSI-high colon cancer, esophageal cancer, mesothelioma, breast cancer, and triple negative breast cancer (TNBC). See claim 25.
The claims of Appl. 204 teach the method of any one of claim 4, wherein the subject has previously been treated with at least one dose or cycle of PD-1 therapy. See claim 29.
The claims of Appl. 204 teach the method of any one of claim 29, wherein the PD-1 therapy is an anti-PD-1 antibody or an anti-PD-L1 antibody.
The claims of Appl. 204 teach as set forth above. However the claims of Appl. 204 do not explicitly teaches administering a dose of 0.3 mg/kg of an anti-ICOS antibody, or a dose is administered once every three weeks, every four weeks or every six weeks. It is noted that optimum suitable ranges/regimens may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).  It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘204 claims  and Sazinsky and modify the doses of the anti-ICOS antibody in the ranges taught by Sazinsky to optimize the treatment dose.  
This is a provisional nonstatutory double patenting rejection.

Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, 10-13, 15-23, 25, 26, 28-30, and 32 of copending Application No. 17/436,204 (hereinafter Appl.204, US Pub. No. 2022/0135682 A1), in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS).
The claims of Appl. 204 and Sazinsky teach as set forth above. However, the claims of Appl. 204 and Sazinsky do not teach selecting subject for treatment with anti-ICOS antibody before administering the antibody.
Reeves teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 204, Sazinsky and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 
This is a provisional nonstatutory double patenting rejection.

US Application No. 17/022,856
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16-20, 22-24, 28, 35, 36, 60, 98 and 127 of copending Application No. 17/022,856 (hereinafter Appl. 856, US Pub. No. 2021/0171635 A1) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS).
The claims of Appl. 856 teach an anti-ICOS antibody comprising HCDR1-3 corresponding to SEQ ID NOs: 22-23-24; and LCDR1-3 corresponding to SEQ ID NOs: 25-26-27. See claim 1 (iv). As shown below, SEQ ID NOs: 22-27 are identical to SEQ ID NOs:62-67 of the instant application:
Appl. 856 (page 117 of Specification 09/16/2020):

    PNG
    media_image20.png
    116
    640
    media_image20.png
    Greyscale

Instant Specification (page 96):

    PNG
    media_image21.png
    115
    645
    media_image21.png
    Greyscale

The claims of Appl. 856 teach wherein the antibody is a monoclonal antibody (claim 4), or wherein the antibody is a chimeric antibody or a humanized antibody (claim 5), or wherein the antibody is an antibody fragment selected from a Fab, Fab', Fv, scFv or (Fab')2 fragment or wherein the antibody is a full-length antibody (claim 6).
The claims of Appl. 856 teach an isolated nucleic acid encoding the antibody of claim 1, a vector comprising the nucleic acid of claim 16, a host cell comprising the vector of claim 17. See claims 16-18.
The claims of Appl. 856 teach a method for making an anti-ICOS antibody, comprising culturing the host cell of claim 19 under conditions suitable for expression of the antibody, and recovering the antibody produced by the host cell. See claim 20.
The claims of Appl. 856 teach A pharmaceutical composition comprising the anti-ICOS antibody of claim 1. See claim 21.
The claims of Appl. 856 teach a method of treating cancer in a mammal comprising administering an effective amount of the pharmaceutical composition of claim 22. See claim 23. 
The claims of Appl. 856 teach the method of claim 23, wherein the cancer is selected from melanoma, non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC), gastric cancer, bladder cancer, diffuse large B-cell lymphoma (DLBCL), Hodgkin's lymphoma, ovarian cancer, head & neck squamous cell cancer (HNSCC), and triple negative breast cancer (TNBC). See claim 24.
The claims of Appl. 856 teach The method of claim 24, wherein the mammal is administered at least one additional therapeutic agent, optionally wherein the additional therapeutic agent is selected from an anti-PD-I antibody, an anti-PD-LI antibody, and a cancer vaccine, wherein if the additional therapeutic agent is a cancer vaccine, the cancer vaccine is selected from a DNA vaccine, an engineered virus vaccine, an engineered tumor cell vaccine, and a cancer vaccine developed using neoantigens. See claim 36.
The claims of Appl. 856 teach as set forth above. However, the claims of Appl. 856 do not explicitly teaches administering a dose of 0.3 mg/kg or 0.1 mg/kg of an anti-ICOS antibody, or a dose is administered once every three weeks, every four weeks or every six weeks, or use other gene sets for selecting patients, or using additional therapeutic agent e.g. anti-CTLA4 antibody (ipilimumab or tremelimumab), or specific antibodies of claims 21, 30, 31, 57, or 58.
Sazinsky teach as set forth above. 
It is noted that optimum suitable ranges/regimens may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).  It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘204 claims  and Sazinsky and modify the doses of the anti-ICOS antibody in the ranges taught by Sazinsky to optimize the treatment dose.  
Furthermore, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 856, Sazinsky, to treat cancer patient with a composition comprising anti-ICOS antibody, e.g. JTX-2011, or 37A10S713, and add additional therapeutic agents such as anti-PD-1 antibody, anti-PD-L1 antibody, or anti-CTLA4 antibody (ipilimumab or tremelimumab), as taught by Sazinsky.
This is a provisional nonstatutory double patenting rejection.

Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16-20, 22-24, 28, 35, 36, 60, 98 and 127 of copending Application No. 17/022,856 (hereinafter Appl. 856, US Pub. No. 2021/0171635 A1), in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS).
The claims of Appl. 856 and Sazinsky teach as set forth above. However, the claims of Appl. 856 and Sazinsky do not teach selecting subject for treatment with anti-ICOS antibody before administering the antibody.
Reeves teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 856, Sazinsky and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 
This is a provisional nonstatutory double patenting rejection.

US Application No. 17/168,544
Claims 1-8, 10, 13, 14, 17-19, 21, 25, 30, 31, 35-39, 44, 46-49 and 53-58  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 24, 59, and 68 of copending Application No. 17/168,544 (hereinafter Appl. 544, US Pub. No. 2021/0340256 A1) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS).
The claims of Appl. 544 teach an anti-ICOS antibody comprising HCDR1-3 corresponding to SEQ ID NOs: 22-23-24; and LCDR1-3 corresponding to SEQ ID NOs: 25-26-27. See claim 24 (d). As shown below, SEQ ID NOs: 22-27 are identical to SEQ ID NOs:62-67 of the instant application:

    PNG
    media_image22.png
    115
    649
    media_image22.png
    Greyscale


    PNG
    media_image21.png
    115
    645
    media_image21.png
    Greyscale

The claims of Appl. 544 teach a method of determining the level of ICOS expression in a sample comprising detecting the levels of at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten mRNAs selected from the mRNAs in Table 6. See claim 1.
The claims of Appl. 544 teach a method of predicting whether a cancer will respond to anti-ICOS antibody therapy, comprising detecting the levels of at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten mRNAs selected from the mRNAs in Table 6 in a sample from a subject with cancer. See claim 2.
The claims of Appl. 544 teach a method of treating cancer in a subject, comprising a) detecting the levels of at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten mRNAs selected from the mRNAs in Table 6 in a sample from a subject; and b) if the level of at least one, at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten of the mRNAs is above a threshold level, then treating the subject with an effective amount of anti-ICOS antibody. See claim 8.
The claims of Appl. 544 teach the method of claim 2, wherein the method comprises detecting the levels of at least two, at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, or at least ten mRNAs selected from CCR5, CD2, CD96, CTLA4, CXCR6, FOXP3, ICOS, ITK, P2RY10, SIRPG, and TIGIT. See claim 11.
The claims of Appl. 544 teach a method of selecting a patient for treatment with a therapeutic agonist anti-ICOS antibody, comprising contacting T cells from the patient with a test agonist anti-ICOS antibody and determining whether NKp46 ligand (NKp46-L) is induced on the T cells. See claim 59.
The claims of Appl. 544 teach as set forth above. However, the claims of Appl. 544 do not explicitly teaches administering a dose of 0.3 mg/kg or 0.1 mg/kg of an anti-ICOS antibody, or a dose is administered once every three weeks, every four weeks or every six weeks, or use other gene sets for selecting patients, or using additional therapeutic agent e.g. anti-PD-1 antibody, anti-PD-L1 antibody, or anti-CTLA4 antibody (ipilimumab or tremelimumab), or specific antibodies of claims 21, 30, 31, 57, or 58.
Sazinsky teach as set forth above. 
It is noted that optimum suitable ranges/regimens may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).  It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘204 claims  and Sazinsky and modify the doses of the anti-ICOS antibody in the ranges taught by Sazinsky to optimize the treatment dose.  
Furthermore, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 544, Sazinsky, to treat cancer patient with a composition comprising anti-ICOS antibody, e.g. JTX-2011, or 37A10S713 and add additional therapeutic agents such as anti-PD-1 antibody, anti-PD-L1 antibody, or anti-CTLA4 antibody (ipilimumab or tremelimumab), as taught by Sazinsky.
This is a provisional nonstatutory double patenting rejection.

US Application No. 17/284,242
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6-8, 11, 14, 15, 17, 18, 20, 22, 23, 28, 30, 32, 35, 39, 42, 43, and 45 of copending Application No. 17/284,242 (hereinafter Appl. 242, US Pub. No. 2021/0353750 A1). 
The claims of Appl. 242 teach a method of treating cancer in a human subject in need thereof, the method comprising: (i) providing a subject having cancer previously determined to have a mutation in KRAS, and (ii) administering an effective amount of anti-ICOS agonist antibody to the subject. See claim 3.
The claims of Appl. 242 teach a method of treating cancer in a subject in need thereof, comprising administering an effective amount of anti-ICOS agonist antibody to the subject, wherein the cancer exhibits a mutation in KRAS. See claim 4.
The claims of Appl. 242 teach the method of claim 3, wherein the anti-ICOS agonist antibody is chosen from JTX-2011, BMS-986226, or GSK3359609. See claim 8.
The claims of Appl. 242 teach the method of claim 3, wherein the anti-ICOS agonist antibody comprises (a) a heavy chain variable domain (VH) sequence comprising the amino acid sequence of SEQ ID NO: 3, and (b) a light chain variable domain (VL) comprising the amino acid sequence of SEQ ID NO: 4; wherein the anti-ICOS agonist antibody comprises (a) a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 and[[/or]] (b) a light chain comprising the amino acid sequence of SEQ ID NO: 2. See claims 14 and 15.
The claims of Appl. 242 teach wherein the anti-ICOS agonist antibody is administered at a dosage of 0.1 mg/kg, 0.2 mg/kg, or 0.3 mg/kg. See claim 17.
The claims of Appl. 242 teach he method of claim 3 any one of claims 1 19, wherein the anti-ICOS agonist antibody is administered at a frequency of weekly, once every two weeks, once every three weeks, once every four weeks, once every six weeks, once every nine weeks, or once every twelve weeks. See claim 20.
The claims of Appl. 242 teach the method of claim 3, wherein the method further comprises administering an additional therapeutic agent with the anti-ICOS agonist antibody. See claim 28.
The claims of Appl. 242 teach the method of claim 28, wherein the additional therapeutic agent is at least one of (i) an anti-CTLA-4 antagonist antibody, (ii) an anti-PD-1 or anti-PD-L1 antagonist antibody, and (iii) an agent listed in Table 2; wherein the additional therapeutic agent is an anti-CTLA-4 antagonist antibody selected from ipilimumab, tremelimumab, and BMS-986249. See claims 30 and 32.
The claims of Appl. 242 teach the method of claim 28, wherein the additional therapeutic agent is an anti-PD-1 or anti-PD-L1 antagonist antibody selected from avelumab, atezolizumab, CX-072, pembrolizumab, nivolumab, cemiplimab, spartalizumab, tislelizumab, JNJ-63723283, genolimzumab, AMP-514, AGEN2034, durvalumab, and JNC-1. See claim 35.
The claims of Appl. 242 teach the method of 3, wherein the cancer is selected from gastric cancer, breast cancer, which optionally is triple negative breast cancer (TNBC), non-small cell lung cancer (NSCLC), melanoma, renal cell carcinoma (RCC), bladder cancer, endometrial cancer, diffuse large B-cell lymphoma (DLBCL), Hodgkin's lymphoma, ovarian cancer, and head and neck squamous cell cancer (HNSCC). See claim 42.
This is a provisional nonstatutory double patenting rejection.

Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6-8, 11, 14, 15, 17, 18, 20, 22, 23, 28, 30, 32, 35, 39, 42, 43, and 45 of copending Application No. 17/284,242 (hereinafter Appl. 242, US Pub. No. 2021/0353750 A1), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS).
The claims of Appl. 242 teach as set forth above. However, the claims of Appl. 242 do not teach selecting subject for treatment with anti-ICOS antibody before administering the antibody.
Reeves teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 242 and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 10, 12, 14, 15, 20, 21, 24, 27, 28, 30, 31, 33, 34, 36, 38, 41, 45, 48, 49, 51 of copending Application No. 17/286,104 (hereinafter Appl. 104, US Pub. No. 2021/0355222 A1) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS). This is a provisional nonstatutory double patenting rejection.
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 15, 19, 22, 29, 30, 32, 37, 39, 42, 43, 46, and 52-54 of copending Application No. 17/288,376 (hereinafter Appl. 376, US Pub. No. 2021/0380942 A1) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS). This is a provisional nonstatutory double patenting rejection.
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of copending Application No. 17/792,250 (hereinafter Appl. 250) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS). This is a provisional nonstatutory double patenting rejection.
Claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9,13-21, and 23-31 of copending Application No. 17/772,631 (hereinafter Appl. 631) in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS). This is a provisional nonstatutory double patenting rejection.
Similarly, the claims of Application No. 17/286,104 (claim 21), Application No. 17/288,376 (claim 46), Application No. 17/792,250 (claim 24), and Application No. 17/772,631 (claim 29) teach anti-ICOS antibody: JTX-2011 (vopratelimab). As set forth above JTX-2011 reads on claim 1 of the instant application. The claims of the reference Applications also teach using the antibodies to treat cancer alone or in combinations with other therapeutic agents; and dosage of the antibodies. As set forth above, combining the teachings of Sazinsky, one of ordinary skill in the art would have reach the claimed invention with reasonable expectation of success.

Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 10, 12, 14, 15, 20, 21, 24, 27, 28, 30, 31, 33, 34, 36, 38, 41, 45, 48, 49, 51 of copending Application No. 17/286,104 (hereinafter Appl. 104, US Pub. No. 2021/0355222 A1), in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS). This is a provisional nonstatutory double patenting rejection.
Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 15, 19, 22, 29, 30, 32, 37, 39, 42, 43, 46, and 52-54 of copending Application No. 17/288,376 (hereinafter Appl. 376, US Pub. No. 2021/0380942 A1), in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS). This is a provisional nonstatutory double patenting rejection.
Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of copending Application No. 17/792,250 (hereinafter Appl. 250), in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS). This is a provisional nonstatutory double patenting rejection.
Claims 10, 13, 14, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9,13-21, and 23-31 of copending Application No. 17/772,631 (hereinafter Appl. 631), in view of in view of Sazinsky (Sazinsky et al., US 2016/0304610 A1, Appl. No. 15/076,867 Publication Date: 2016-10-20, IDS), as applied to claims 1-8, 25, 30, 31, 35-39, 44, 46-49 and 53-58, and further in view of  Reeves (Reeves et al., US2018/0371091 A1, Appl. NO. 15/767,172, Filed: 2016-10-21, IDS). This is a provisional nonstatutory double patenting rejection.
As set forth above, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Application No. 17/286,104, Application No. 17/288,376, Application No. 17/792,250, or Application No. 17/772,631 with Sazinsky and Reeves, to treat cancer patient with a composition comprising anti-ICOS antibody, and add a step of selecting subject based on expression of genes in Table 7, or NKp46-L induction status on the T cells, or level of ICOS, because doing so would identify the best patient population who will most likely benefited from anti-ICOS antibody treatment, as recognized by Reeves. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642